344 S.W.3d 232 (2011)
Ken and Janet ALLEN, Plaintiffs, and
Franklin Quick Cash, LLC, Franklin County Court Services, and Meramec Recovery Center, Plaintiffs-Appellants,
v.
UNION INSURANCE AGENCY, INC. d/b/a Schroeder Insurance Agency, Defendant-Respondent.
No. ED 94850.
Missouri Court of Appeals, Eastern District, Division Three.
April 26, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 8, 2011.
Application for Transfer Denied August 30, 2011.
Frederick H. Schwetye, Union, MO, for appellants.
Sanford Goffstein, St. Louis, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The plaintiffs, Franklin Quick Cash, L.L.C., Franklin County Court Services, and Meramec Recovery Center Inc.,[1] appeal from the summary judgment entered by the Circuit Court of Franklin County against them and in favor of the defendant, *233 Union Insurance Agency, Inc. d/b/a Schroeder Insurance Agency. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court's judgment. Rule 84.16(b)(5).
NOTES
[1]  The individual plaintiffs, Ken and Janet Allen, do not appeal.